                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

  TERRENCE MONTREL TAYLOR,                        )
                                                  )
               Plaintiff,                         )
                                                  )
  v.                                              )      No.    3:20-CV-171-RLJ-HBG
                                                  )
  CAPT. GIBSON, et al.,                           )
                                                  )
               Defendants.                        )

                                      JUDGMENT ORDER

        For the reasons set forth in the memorandum opinion filed herewith, it is ORDERED

 that Defendants’ motion to dismiss [Doc. 40] is GRANTED, and this prisoner’s pro se civil

 rights action, filed under 42 U.S.C. § 1983, is DISMISSED with prejudice.

        Because the Court CERTIFIED in the memorandum opinion that any appeal from this

 order would not be taken in good faith, should Plaintiff file a notice of appeal, he is DENIED

 leave to appeal in forma pauperis. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

        The Clerk is DIRECTED to close the file.

        IT IS SO ORDERED.
                                                             ENTER:


                                                                      s/ Leon Jordan
                                                               United States District Judge




 ENTERED AS A JUDGMENT
     s/ John Medearis
    CLERK OF COURT




Case 3:20-cv-00171-RLJ-HBG Document 43 Filed 03/16/21 Page 1 of 1 PageID #: 192
